The Chancellor
said, it was not the practice of the court to authorize the sale of a future interest in real estate belonging to infants, except under very special circumstances; nor was it ever done for the mere purpose of increasing the income of the adult owner of a present interest in the estate. That, in this case, the testator evidently intended that his children should be supported out of the income of the real and personal estate devised to his wife, and that the capital should be reserved until her death; that it would, therefore, be contrary to the spirit of the will, to allow their interests in the land to be sold for their present support, leaving the mother to enjoy the whole income, for life, for her own use, after they should be old enough to earn their living. Neither would it be equal as between the children themselves; as one of them was nearly old enough to earn his living, and would be quite so, long before the youngest would reach a sufficient age to enable her to support herself.
Application denied.